BUFFINGTON, Circuit Judge
(dissenting). When this case was here before, 287 F. 621, the proofs made, and the absence of proofs lacking, left the ease in such shape, as allowed the jury to find that the work for which plaintiff claimed commissions was done under the written contract between the parties, and we properly reversed the case on the showing there made. But on the retrial the additional proof, given in evidence for plaintiff, shows both that the work done for which commissions were claimed was not done under the written contract to pay commissions, and also that plaintiff’s decedent had no part in securing that work for the defendant. As, in my judgment, the record shows no contract ground for sustaining the present verdict, I now note my dissent.